s                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, Third Floor
                                                      New York, New York 10007

                                                      October 18, 2019
BY ECF
Hon. Paul A. Crotty
United States District Judge
500 Pearl Street, Room 1350
New York, New York 10007
        Re:      United States v. Atlantic Development, 17 Civ. 332 (PAC)
Dear Judge Crotty:
           This Office represents the United States (the “Government”) as the plaintiff in the
above-referenced case brought pursuant to the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et
seq. Defendant Atlantic Development Group, LLC (“Atlantic”) has raised, by letters, certain
supposed discovery disputes. 1 See Dkt. Nos. 88, 89. In advance of the upcoming status
conference on November 4, we write respectfully to respond Atlantic’s letter. As set forth
below, Atlantic’s arguments wholly lack merit.
              Contrary to Atlantic’s Suggestion, the Government Has Produced, and Continues to
              Produce, Records in Response to Atlantic’s Document Requests
            While Atlantic makes several complaints about the Government’s responses to
Atlantic’s document requests, those relate principally to the form of the Government’s
objections. Atlantic did not, and indeed cannot, take issue with the substance of the materials
that the Government has produced and is continuing to produce. For example, in response to
Atlantic’s request seeking “[a]ll documents concerning [] allegations that [Atlantic] has
‘unlawfully discriminated against persons with disabilities under the Fair Housing Act by failing
to design and construct 33 West End … to be accessible[,]” the Government has produced two
reports of inspections of 33 West End along with hundreds of photographs. Those reports and
photographs describe and depict scores of inaccessible conditions at 33 West End — including
excessively high thresholds, public use toilets that lack grab bars, common use sinks that lack
pipe insulation, and dryers in laundry rooms mounted 10½ inches too high for wheelchair-users
to reach. See 17_CIV_332_US000160-61, 228-35. 2
           Insofar as Atlantic complains generally about the status of the Government’s
document productions, that is a red herring. Within hours of receiving Atlantic’s October 15 e-
mail request, we notified Atlantic of the Government’s plans to (i) make two tranches upcoming
productions (one of which is being sent today) and (ii) provide a privilege log upon the

    1
        The Government initially also named an architect firm as a defendant, but that firm has
settled and is no longer party to this litigation. See Dkt. No. 87.
    2
        These excerpts from the Government’s productions are attached hereto as Exhibit 1.
completion of those productions. See Oct. 15, 2019 email from L. Yu to C. Walz (Dkt. No. 89-1
at 1). This, we respectfully submit, is a rational and appropriate approach to discovery. By
contrast, Atlantic’s demand for a court “order [for] the Government to produce all responsive
documents … immediately” defies logic — as the parties have already agreed, the Government
will inspect 2 Cooper Square next week, which will necessarily result in the preparation and
production of additional inspection records in November.
           Atlantic Failed to Offer a Valid Basis for Its Improper Interrogatories
            Atlantic also ask the Court to compel the Government to answer six contention
interrogatories. Those, however, were propounded prematurely and in contravention of Local
Civil Rule 33.3. 3 See Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 367 (S.D.N.Y. 2010)
(denying motion to compel because the interrogatories were “far broader than contemplated by”
Local Civil Rule 33.3). Nor, for that matter, has Atlantic offered any valid basis for evading the
timeframe required by Local Civil Rule 33.3. Indeed, to the extent that Atlantic seeks to
understand the factual support for the allegations concerning inaccessible conditions, the
Government has already, as noted above, produced inspection reports and photographs regarding
scores of inaccessible conditions at 33 West End as well as “testing” records at 2 Cooper Square
that identify several inaccessible conditions.
            Finally, to the extent that Atlantic challenges the Government’s interrogatory answers
in terms of identifying aggrieved persons and calculating damages, that claim likewise lacks
merit. Specifically, while Atlantic accuses the Government of failing to identify any aggrieved
persons, see Dkt. No. 88 at 3, that is belied by the fact that Atlantic recently served Rule 45
deposition subpoenas on three potential aggrieved persons whose identities were disclosed in the
Government’s document productions.
           We thank the Court for its consideration of this letter.
                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:            /s/ Li Yu
                                                          LI YU
                                                          JACOB LILLYWHITE
                                                          STEVEN J. KOCHEVAR
                                                          Assistant United States Attorneys
                                                          86 Chambers Street, 3rd Floor
                                                          New York, NY 10007
                                                          Tel. (212) 637-2734/2639
Encl.


   3
        Atlantic’s October 15 letter mischaracterizes SEC v. Morelli, 143 F.R.D. 42 (S.D.N.Y.
1992). Morelli contains no discussion of Local Rule 33.3(c); instead, the Court allowed
contention interrogatories in that case because the SEC had “stated [its] willingness to respond to
interrogatories under Fed. R. Civ. P. 33(b).” Id. at 48. Morelli thus has no application here.

                                               2
cc   (by ECF)
     Lynn Calkins, Esq.
     Christine Walz, Esq.
     Marc Litt, Esq.




                            3
